                                      Case 19-32023               Doc 32   Filed 05/04/21 Entered 05/04/21 09:29:26                              Desc Main
                                                                             Document     Page 1 of 2
                                                                                    FORM 1                                                                                                 Page: 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
Case Number:        19-32023 JPC                                                                                Trustee:                        Frances Gecker
Case Name:          Thyagaraja Rallapalli                                                                       Filed (f) or Converted (c):     11/11/19 (f)
                                                                                                                 D 0HHWLQJ'DWH           12/20/19
Period Ending: 03/31/21                                                                                         Claims Bar Date:

                                        1                                       2                              3                          4                      5                     6
                                                                                                      Estimated Net Value                                                         Asset Fully
                                                                             Petition/           (Value Determined By Trustee,         Property           Sale/Funds           Administered (FA)/
                                Asset Description                          Unscheduled              Less Liens, Exemptions,          Abandoned            Received by           Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                 Values                    and Other Costs)          2$  D $EDQGRQ       the Estate          Remaining Assets

  1     4040 Huntington Blvd Hoffman Estates IL 60192-0000                      299,000.00                                 0.00                                         0.00                   0.00

  2     2016 Honda CRV Estimated Mileage: 42000                                     17,000.00                              0.00                                         0.00                   0.00

  3     Personal possessions in home at liquidation value                            2,000.00                              0.00                                         0.00                   0.00

  4     2 tvs, cell phone, computer, printer, video games.                            600.00                               0.00                                         0.00                   0.00

  5     Watches                                                                       100.00                               0.00                                         0.00                   0.00

  6     Checking Chase Bank                                                           500.00                               0.00                                         0.00                   0.00

  7     Checking/Savings Digital Credit Union                                             9.00                             0.00                                         0.00                   0.00

  8     Checking Chase Bank                                                              31.00                             0.00                                         0.00                   0.00

  9     Savings Chase Bank                                                                4.00                             0.00                                         0.00                   0.00

 10     Checking Chase Bank - Business account TGS Group Inc.                            16.00                             0.00                                         0.00                   0.00

 11     TGS Group Inc (operated food and beverage distribution from                  3,500.00                              0.00                                         0.00                   0.00
        2012-2018. Debtor stopped improrting in 2017 and currently
        uses the entity for minor consulting). No assets. Owes
 12     to IRS. Bank account listed separately. 100 %                                     0.00                             0.00                                         0.00                   0.00

 13     Indus Food Corporation (operated from 2014-2017 food                              0.00                             0.00                                         0.00                   0.00
        distribution). 50 %
 14     TGS Florida (operated food and beverage distribution from                         0.00                             0.00                                         0.00                   0.00
        2016-2017. No assets. 17 %
 15     TGS West Coast Inc (operated food and beverage distribution                       0.00                             0.00                                         0.00                   0.00
        from 2016-2017. Debtor stopped improrting in 2017.No assets.
        17 %
 16     Info Distributors (operated logistics for food and beverage                       0.00                             0.00                                         0.00                   0.00
        distribution from 2014-2016. No assets 17 %
 17     401k Employer                                                                2,500.00                              0.00                                         0.00                   0.00

 18     IRA Accorn Investments                                                        100.00                               0.00                                         0.00                   0.00

 19     Anticipated tax refund 2019 Federal                                          1,004.00                              0.00                                         0.00                   0.00
                                      Case 19-32023              Doc 32        Filed 05/04/21 Entered 05/04/21 09:29:26                              Desc Main
                                                                                 Document     Page 2 of 2
                                                                                   FORM 1                                                                                                          Page: 2
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                ASSET CASES
  20    One American Life - Term Spouse                                                     0.00                             0.00                                             0.00                     0.00

  21    One America Life - Whole Life Spouse                                                0.00                             0.00                                             0.00                     0.00

  22    Sreedevi Damarla vs Rallapalli Case No. 17 L 6936. Debtor                    250,000.00                              0.00                                             0.00                     0.00
        has counterclaim in lawsuit filed against him. Debtor claims he
        is owed
TOTALS (Excluding Unknown Values)                                                   $576,364.00                             $0.00                                            $0.00                    $0.00
Major activities affecting case closing:
<3/24/2021, 11:12:21 AM - ChristinaS-1773> UST filed extension to deadline to Object to Discharge or Dismiss to May 6, 2021 [Dkt. #31].
11/24/2020 - Order extending UST's Motion to Extend Time to File Objection to Discharge extended to 1/19/21.
<11/2/2020, 2:40:45 PM - ChristinaS-1773>
UST's Motion to Extend time to Dismiss extended to 11/16/2020; and UST's Motion to extend time to Object to discharge extended to 11/16/20 [Dkt. # 25]
12/20/19 - Investigate assets and preferential transfers to another Country. 33% share in real estate business until 2017, bought in 2009; 1/3 partner in real estate company, Family; 2016 sold 2 rentals;
2016 gifted to mother (?).
AN ORDER WAS ENTERED GRANTING UST'S MOTION TO EXTEND TIME TO FILE OBJECTION TO DISCHARGE UNDER 727 AND EXTEND TIME TO DISMISS EXTENDED TO 5/6/2021

Initial Projected Date of Final Report (TFR):                                                          Current Projected Date of Final Report (TFR):

                April 30, 2021                                                                                          /s/ Frances Gecker
                     Date                                                                                               Frances Gecker
